EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
COGDELL SPENCER INC. AND CERTAIN PERSONS
LISTED ON SCHEDULE 1 HERETO
dated as of
March 10, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
SECTION 1. DEFINITIONS
    1    
SECTION 2. SHELF REGISTRATIONS
    3    
SECTION 3. BLACK-OUT PERIODS
    4    
SECTION 4. REGISTRATION PROCEDURES
    4    
SECTION 5. INDEMNIFICATION
    7    
SECTION 6. MARKET STAND-OFF AGREEMENT
    9    
SECTION 7. COVENANTS RELATING TO RULE 144
    9    
SECTION 8. MISCELLANEOUS
    9  

-i-



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
March 10, 2008, is made and entered into by and among Cogdell Spencer Inc., a
Maryland corporation (the “Company”), and certain persons listed on Schedule 1
hereto (such persons, in their capacity as holders of Registrable Securities,
the “Holders” and each the “Holder”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Section 1 hereto.
RECITALS:
     WHEREAS, in connection with the Company’s acquisition of Marshall Erdman &
Associates, Inc. and certain of its affiliated companies (the “Merger”), Cogdell
Spencer LP, a Delaware limited partnership (“Cogdell Spencer OP”), and certain
persons listed on Schedule 1 hereto have entered into contribution agreements
(each a “Contribution Agreement” and collectively, the “Contribution
Agreements”), pursuant to which such persons exchanged certain of their shares
of common stock of MEA Holdings, Inc. for units representing limited partnership
interests (the “OP Units”) of Cogdell Spencer OP, which are exchangeable, under
certain circumstances, into shares of common stock of the Company, par value
$0.01 per share (the “Common Stock”) on a one-for-one basis; and
     WHEREAS, the Company desires to enter into this Agreement with the Holders
in order to grant the Holders the registration rights contained herein.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affiliate” shall mean, when used with reference to a specified Person,
(i) any Person that directly or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the specified
Person; (ii) any Person who, from time to time, is a member of the immediate
family of a specified Person; (iii) any Person who, from time to time, is an
officer or director or manager of a specified Person; or (iv) any Person who,
directly or indirectly, is the beneficial owner of 50% or more of any class of
equity securities or other ownership interests of the specified Person, or of
which the specified Person is directly or indirectly the owner of 50% or more of
any class of equity securities or other ownership interests.
     “Agreement” shall mean this Registration Rights Agreement as originally
executed and as amended, supplemented or restated from time to time.
     “Baird” shall mean Baird Capital Partners III Limited Partnership, BCP III
Special Affiliates Limited Partnership and BCP III Affiliates Fund Limited
Partnership, collectively..
     “Board” shall mean the Board of Directors of the Company.
     “Business Day” shall mean each day other than a Saturday, a Sunday or any
other day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to be closed.

 



--------------------------------------------------------------------------------



 



     “Common Stock” shall have the meaning set forth in the Recitals hereof.
     “Commission” shall mean the Securities and Exchange Commission and any
successor thereto.
     “Company” shall have the meaning set forth in the introductory paragraph
hereof.
     “Control” (including the terms “Controlling,” “Controlled by” and “under
common Control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person through the ownership of Voting Power, by contract or otherwise.
     “Damages Payment Date” shall mean the later of (i) ten Business Days, and
(2) the first Business Day of the calendar month, following the date on which a
Registration Default shall have occurred.
     “Effectiveness Date” shall have the meaning set forth in Section 2(a)
hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
(or any corresponding provision of succeeding law), and the rules and
regulations thereunder.
     “Holder” shall mean each holder of OP Units, listed in Schedule 1 hereto,
in his, her or its capacity as a holder of Registrable Securities. For purposes
of this Agreement, the Company may deem and treat the registered holder of a
Registrable Security as the Holder and absolute owner thereof, unless notified
to the contrary in writing by the registered holder thereof.
     “Inspectors” shall have the meaning set forth in Section 4(a)(xv) hereof.
     “Liquidated Damages” shall have the meaning set forth in Section 2(c)
hereof.
     “Lubar” shall mean Lubar Capital, LLC.
     “Market Value” shall mean, as of any date, the average closing price of the
Common Stock on the principal national securities exchange or national quotation
system in which the Common Stock is admitted for trading or quotation over the
ten trading days preceding such date, or if closing prices are not available,
the average of the averages of the closing bid and asked prices over such period
on such exchange or system.
     “Merger” shall have the meaning set forth in the Recitals hereof.
     “OP Units” shall have the meaning set forth in the Recitals hereof.
     “Person” shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other governmental or legal entity.
     “Records” shall have the meaning set forth in Section 4(a)(xv) hereof.
     “Registrable Securities” shall mean the Common Stock that may be acquired
by the Holders in connection with the exercise by such Holders of the exchange
rights associated with OP Units; provided, however, such Registrable Securities
shall cease to be Registrable Securities with respect to any Holder when (A) a
registration statement with respect to the sale of such Registrable Securities
shall have become effective under the Securities Act and all such Registrable
Securities shall have been disposed of in accordance with such registration
statement, (B) such Registrable Securities shall have been sold under

2



--------------------------------------------------------------------------------



 



circumstances in which all of the applicable conditions of Rule 144 (or any
successor provision) under the Securities Act are met, or (C) such Registrable
Securities have ceased to be outstanding.
     “Registration Default” shall have the meaning set forth in Section 2(c)
hereof.
     “Registration Expenses” shall mean (i) the fees and disbursements of
counsel and independent public accountants for the Company incurred in
connection with the Company’s performance of or compliance with this Agreement,
including the expenses of any special audits or “comfort” letters required by or
incident to such performance and compliance, and any premiums and other costs of
policies of insurance obtained by the Company against liabilities arising out of
the sale of any securities and (ii) all registration, filing and stock exchange
fees, all fees and expenses of complying with securities or “blue sky” laws, all
fees and expenses of custodians, transfer agents and registrars, all printing
expenses, messenger and delivery expenses and any fees and disbursements of one
common counsel retained by a majority-in-interest of the Holders (“Holders
Counsel”); provided, however, “Registration Expenses” shall not include any
out-of-pocket expenses of the Holders, transfer taxes, underwriting or brokerage
commissions or discounts associated with effecting any sales of Registrable
Securities that may be offered, which expenses shall be borne by each Holder on
a pro rata basis with respect to the Registrable Securities so sold.
     “Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.
     “Shelf Registration Statement” shall have the meaning set forth in Section
2(a) hereof.
     “Stand-Off Period” shall have the meaning set forth in Section 6 hereof.
     “Transfer” shall have the meaning set forth in Section 8(h) hereof.
     “Voting Power” shall mean voting securities or other voting interests
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of members of the Board or Persons performing
substantially equivalent tasks and responsibilities with respect to a particular
entity.
     Section 2. Shelf Registrations.
          a. Shelf Registration. The Company agrees to use commercially
reasonable efforts to file with the Commission no later than nine months
following the closing of the Merger a registration statement with respect to the
Registrable Securities under the Securities Act on Form S-3 (or any similar or
successor form) or, if the Company is not then eligible to use Form S-3, Form
S-11 (or any similar or successor form) for the offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”), and will use commercially reasonable efforts to cause
such Shelf Registration Statement to be declared effective by the Commission no
later than 12 months following the closing date of the Merger (the
“Effectiveness Date”). The Shelf Registration Statement shall be on an
appropriate form and the registration statement and any form of prospectus
included or incorporated by reference therein (or prospectus supplement relating
thereto) shall reflect the plan of distribution or method of sale as the Holders
may from time to time notify the Company.
          b. Effectiveness. The Company shall use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective for the
period beginning on the date on which the Shelf Registration Statement is
declared effective and ending on the earlier of (i) the date that all of the
Registrable Securities registered under the Shelf Registration Statement cease
to be Registrable

3



--------------------------------------------------------------------------------



 



Securities, and (ii) the termination of this Agreement. During the period that
the Shelf Registration Statement is effective, the Company shall supplement or
make amendments to the Shelf Registration Statement, if required by the
Securities Act or if reasonably requested by the Holders or an underwriter of
the Registrable Securities (whether or not required by the form on which the
securities are being registered), including to reflect any specific plan of
distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing.
          c. Certain Payments to Baird. If the Shelf Registration Statement has
not been declared effective by the Commission on or prior to the Effectiveness
Date (a “Registration Default”), the Company shall pay to Baird liquidated
damages (“Liquidated Damages”), in cash, for the period (excluding the
Effectiveness Date) during which such Registration Default shall be continuing,
at a rate per week equal to twenty-five basis points multiplied by the total
consideration contributed by Baird pursuant to their Contribution Agreement as
of a Registration Default reduced by any amount withdrawn from the Escrow
Account (as such term is defined in the Escrow Agreement by and among Cogdell
Spencer LP, the Seller Representatives (as defined therein) and Mellon Investor
Services LLC, dated as of March 10, 2008) attributed to Baird (prorated for
partial weeks); provided, however, that if such Registration Default is based,
in whole or in part, on the failure by Baird to provide information reasonably
requested by the Company in accordance with Section 4(b) hereof, the Company
shall not be liable for a Registration Default. All accrued Liquidated Damages
shall be paid by the Company to Baird by the following Damages Payment Date. The
Company’s obligation to pay Liquidated Damages to Baird pursuant to this
Section 2(c) shall terminate on the earlier of (i) the date on which the Shelf
Registration Statement is declared effective by the Commission, and (ii) the
date that is one year following the Effectiveness Date.
          d. Underwritten Offerings. Any Holder may choose, in its sole
discretion (subject to the following sentence), to have such Registrable
Securities be disposed of as part of an underwritten public offering. If the
method of disposition specified by a Holder shall be an underwritten public
offering, such Holder shall have the right to include in such registration any
Registrable Securities; provided, however, that the Registrable Securities to be
included in such registration shall have an estimated Market Value at the time
of such request of at least $15,000,000. The Company agrees that, subject to the
preceding sentence, one, but in no event more than one, underwritten public
offering may be used by each of Lubar and Baird to dispose of Registrable
Securities.
          e. Selection of Underwriters. If a disposition of Registrable
Securities takes the form of an underwritten public offering, the Company shall
have the right to select the investment banker(s) and managing underwriter for
the offering.
          f. Limitations on Subsequent Registration Rights. The Company
represents and warrants that it has not entered into any agreement with any
Person that would allow such Person to include any equity securities of the
Company in any registration statement filed pursuant to the terms of this
Agreement. From and after the date of this Agreement, the Company shall not,
without the prior written consent of Holders of not less than two-thirds of the
then outstanding Registrable Securities, enter into any agreement with any
holder or prospective holder of any equity securities of the Company that would
allow such holder or prospective holder to include such equity securities in any
registration statement filed pursuant to the terms of this Agreement, unless
under the terms of such agreement, such holder or prospective holder may include
such equity securities in any such registration only to the extent that the
inclusion of its equity securities will not reduce the amount of Registrable
Securities of the Holders.

4



--------------------------------------------------------------------------------



 



     Section 3. Black-Out Periods.
     Notwithstanding anything herein to the contrary, the Company shall have the
right, exercisable from time to time by delivery of a notice authorized by the
Board, on not more than two occasions in any 12-month period, to require the
Holders not to sell pursuant to a registration statement or similar document
under the Securities Act filed pursuant to Section 2 hereof or to suspend the
effectiveness thereof if at the time of the delivery of such notice, the Board
has considered a plan to engage no later than 60 days following the date of such
notice in a firm commitment underwritten public offering or if the Board has
reasonably and in good faith determined that such registration and offering,
continued effectiveness or sale would materially interfere with any material
transaction involving the Company; provided, however, that in no event shall the
black-out period extend for more than 90 days on any such occasion. If the
consummation of any business combination by the Company has occurred or is
probable for purposes of Rule 3-05 or Article 11 of Regulation S-X under the
Act, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to the Shelf Registration Statement shall be suspended until
the date on which the Company has filed the financial information required by
Rule 3-05 or Article 11 of Regulation S-X to be included or incorporated by
reference, as applicable, in the Shelf Registration. The Company, as soon as
practicable, shall (i) give the Holders prompt written notice in the event that
the Company has suspended sales of Registrable Securities pursuant to this
Section 3, (ii) give the Holders prompt written notice of the completion of such
offering or material transaction or filing of the required financial information
with the Commission, as the case may be, and (iii) promptly file any amendment
necessary for any registration statement or prospectus of the Holders in
connection with the completion of such event.
     If the Company determines in its good faith judgment that the filing of the
Shelf Registration Statement or the use of any related prospectus would require
the disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice of such determination by the Company, the
rights of the Holders to offer, sell or distribute any Registrable Securities
pursuant to the Shelf Registration Statement or to require the Company to take
action with respect to the registration or sale of any Registrable Securities
pursuant to the Shelf Registration Statement shall be suspended until the
earlier of (i) the date upon which the Company notifies the Holders in writing
that suspension of such rights for the grounds set forth in this Section 3 is no
longer necessary and (ii) 40 days. The Company agrees to give such notice as
promptly as practicable following the date that such suspension of rights is no
longer necessary. The Company may not utilize this suspension right more than
three times in any twelve (12) month period.
     Each Holder agrees by acquisition of the Registrable Securities that upon
receipt of any notice from the Company of the happening of any event of the kind
described in this Section 3, such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the Shelf Registration
Statement relating to such Registrable Securities until the earlier of such
Holder’s receipt of the notice of completion of such event or the expiration of
the black-out period.
     Section 4. Registration Procedures.
          a. In connection with the filing of any registration statement as
provided in this Agreement, the Company shall use commercially reasonable
efforts to, as expeditiously as reasonably practicable:
          (i) prepare and file with the Commission the requisite registration
statement (including a prospectus therein and any supplement thereto) to effect
such registration and use its

5



--------------------------------------------------------------------------------



 



commercially reasonable efforts to cause such registration statement to become
and remain effective for the period set forth in Section 2(b) hereof; provided,
however, that before filing such registration statement or any amendments or
supplements thereto, the Company will furnish copies of all such documents
proposed to be filed to counsel for the Holders, the underwriters, if any, and
counsel for the underwriters of Registrable Securities covered by such
registration statement and provide reasonable time for such Holders,
underwriters and their respective counsel to comment upon such documents if so
requested by a Holder or any underwriters;
          (ii) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to maintain the effectiveness of such registration
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the period in which such registration statement is required to be kept
effective;
          (iii) furnish to each Holder of the securities being registered and
the underwriters, if any, without charge, such number of conformed copies of
such registration statement and of each such amendment and supplement thereto
(in each case including all exhibits) other than those which are being
incorporated into such registration statement by reference, such number of
copies of the prospectus contained in such registration statements (including
each complete prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act in conformity with the
requirements of the Securities Act, and such other documents, including
documents incorporated by reference, as the Holders may reasonably request to
the extent such other documents are not available on the Commission’s Electronic
Data Gathering Analysis and Retrieval System;
          (iv) register or qualify all Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as the Holders and the
underwriters of the securities being registered, if any, shall reasonably
request, to keep such registration or qualification in effect for so long as
such registration statement remains in effect, and take any other action which
may be reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdiction of the securities owned by the Holders, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign company or to register as a broker or dealer in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(a)(iv), or to consent to general service of process in any such
jurisdiction, or to be subject to any material tax obligation in any such
jurisdiction where it is not then so subject;
          (v) immediately notify the Holders at any time when the Company
becomes aware that a prospectus relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, and, at the
request of the Holders, promptly prepare and furnish to the Holders a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

6



--------------------------------------------------------------------------------



 



          (vi) comply or continue to comply in all material respects with the
Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission thereunder so as to enable any Holder to sell its
Registrable Securities pursuant to Rule 144 promulgated under the Securities
Act, as further agreed to in Section 7 hereof;
          (vii) make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months,
but not more than 18 months, beginning with the first calendar month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;
          (viii) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;
          (ix) cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any Securities Act legend; and enable certificates for such
Registrable Securities to be issued for such number of shares and registered in
such names as the Holders may reasonably request in writing at least two
Business Days prior to any sale of Registrable Securities;
          (x) list all Registrable Securities covered by such registration
statement on any securities exchange or national quotation system on which any
such class of securities is then listed or quoted and cause to be satisfied all
requirements and conditions of such securities exchange or national quotation
system to the listing or quoting of such securities that are reasonably within
the control of the Company including, without limitation, registering the
applicable class of Registrable Securities under the Exchange Act, if
appropriate, and using commercially reasonable efforts to cause such
registration to become effective pursuant to the rules of the Commission in
accordance with the terms hereof;
          (xi) in connection with any sale, transfer or other disposition by any
Holder of any Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act, cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
and not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
name as the Holders may reasonably request in writing at least three Business
Days prior to any sale of Registrable Securities;
          (xii) notify each Holder, promptly after it shall receive notice
thereof, of the time when such registration statement, or any post-effective
amendments to the registration statement, shall have become effective, or a
supplement to any prospectus forming part of such registration statement has
been filed or when any document is filed with the Commission which would be
incorporated by reference into the prospectus;
          (xiii) notify each Holder of any request by the Commission for the
amendment or supplement of such registration statement or prospectus for
additional information;
          (xiv) advise each Holder, promptly after it shall receive notice or
obtain knowledge thereof, of (A) the issuance of any stop order, injunction or
other order or requirement by the Commission suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for such purpose and use all commercially reasonable efforts to prevent the
issuance of any stop order, injunction or other order or requirement or to
obtain its

7



--------------------------------------------------------------------------------



 



withdrawal if such stop order, injunction or other order or requirement should
be issued, (B) the suspension of the registration of the subject shares of the
Registrable Securities in any state jurisdiction and (C) the removal of any such
stop order, injunction or other order or requirement or proceeding or the
lifting of any such suspension;
          (xv) make available for inspection by any Holder of such Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other professional
retained by any such Holder or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably requested, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspector in connection with such registration
statement. Records which the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Holder of such
Registrable Securities agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the company or its
Affiliates unless and until such is made generally available to the public. Each
Holder of such Registrable Securities further agrees that it will, upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
give notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;
          (xvi) furnish to each Holder and to each underwriter, if any, a signed
counterpart, addressed to such Holder or underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) if eligible under SAS 72, a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions or comfort letters, as the case may be, as the Holders of a majority
of the Registrable Securities included in such offering or the managing
underwriter or underwriters therefor reasonably requests; and
          (xvii) subject to Section 2(d) hereof, if a disposition of Registrable
Securities takes the form of an underwritten public offering, enter into a
written underwriting agreement with any underwriters in such form and containing
such provisions as are customary in underwritten public offerings of equity
securities.
          b. In connection with the filing of any registration statement
covering Registrable Securities, each Holder shall furnish in writing to the
Company such information regarding such Holder (and any of its Affiliates), the
Registrable Securities to be sold, the intended method of distribution of such
Registrable Securities and such other information requested by the Company as is
necessary or it reasonably deems advisable for inclusion in the registration
statement relating to such offering pursuant to the Securities Act. Such writing
shall expressly state that it is being furnished to the Company for use in the
preparation of a registration statement, preliminary prospectus, supplementary
prospectus, final prospectus or amendment or supplement thereto, as the case may
be.
     Each Holder agrees by acquisition of the Registrable Securities that
(i) upon receipt of any notice from the Company of the happening of any event of
the kind described in Section 4(a)(v) hereof, such Holder will forthwith
discontinue its disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
Holder’s receipt of the copies of the

8



--------------------------------------------------------------------------------



 



supplemented or amended prospectus contemplated by Section 4(a)(v) hereof;
(ii) upon receipt of any notice from the Company of the happening of any event
of the kind described in clause (A) of Section 4(a)(xiv) hereof, such Holder
will discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xiv) hereof; and (iii) upon receipt of any notice
from the Company of the happening of any event of the kind described in clause
(B) of Section 4(a)(xiv) hereof, such Holder will discontinue its disposition of
Registrable Securities pursuant to such registration statement in the applicable
state jurisdiction(s) until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xiv) hereof.
     Section 5. Indemnification.
          a. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder, its partners, officers, directors, trustees,
stockholders, employees, agents and investment advisers, and each Person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act, together with the partners, officers, directors, trustees,
stockholders, employees, agents and investment advisers of such controlling
Person, against any losses, claims, damages, and expenses (including, without
limitation, reasonable attorneys’ fees), joint or several, to which the Holders
or any such indemnitees may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, liabilities and expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the registration statement under which such
Registrable Securities were registered and sold under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or any violation of the
Securities Act or state securities laws or rules thereunder by the Company
relating to any action or inaction by the Company in connection with such
registration, and the Company will reimburse each Holder for any reasonable
legal or any other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, liability, action or
proceedings; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged statement or omission or alleged omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by any Holder specifically
stating that it is for use in the preparation thereof; and provided, further,
that the Company shall not be liable to the Holders or any other Person who
controls such Holder within the meaning of the Securities Act or the Exchange
Act in any such case to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of such
Person’s failure to send or give a copy of the final prospectus or supplement to
the Persons asserting an untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such final prospectus or supplement. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holders or any such controlling Person and shall survive the transfer of
such securities by the Holders.
          b. Indemnification by the Holders. Each Holder agrees to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
Section 5(a) hereof) the Company, each member of the Board, each officer,
employee and agent of the Company and each other Person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act, with
respect to any untrue statement or alleged untrue statement of a material fact
in or omission or alleged omission to state a material fact from such
registration statement, any preliminary prospectus, final prospectus or

9



--------------------------------------------------------------------------------



 



summary prospectus contained therein, or any amendment or supplement thereto, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Holder regarding such Holder giving such
indemnification specifically stating that it is for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
or any such Board member, officer, employee, agent or controlling Person and
shall survive the transfer of such securities by any Holder. The obligation of a
Holder to indemnify will be several and not joint, among the Holders of
Registrable Securities and the liability of each such Holder of Registrable
Securities will be in proportion to and limited in all events to the net amount
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.
          c. Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 5, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except and only to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party shall be entitled to assume the defense thereof,
for itself, if applicable, together with any other indemnified party similarly
notified, and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to the indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof.
          d. Indemnification Payments. To the extent that the indemnifying party
does not assume the defense of an action brought against the indemnified party
as provided in Section 5(c) hereof, the indemnified party (or parties if there
is more than one) shall be entitled to the reasonable legal expenses of one
common counsel for the indemnified party (or parties). In such event, however,
the indemnifying party will not be liable for any settlement effected without
the written consent of such indemnifying party, which consent shall not be
unreasonably withheld. The indemnification required by this Section 5 shall be
made by periodic payments of the amount thereof during the course of an
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred. The indemnifying party shall not settle any
claim without the consent of the indemnified party unless such settlement
involves a complete release of such indemnified party without any admission of
liability by the indemnified party.
          e. Contribution. If, for any reason, the foregoing indemnity is
unavailable, or is insufficient to hold harmless an indemnified party, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of the expense, loss, damage or liability, (i) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission) or (ii) if the allocation provided by
subclause (i) above is not permitted by applicable law or provides a lesser sum
to the indemnified party than the amount hereinafter calculated, in the
proportion as is appropriate to reflect not only the relative fault of the
indemnifying party and the indemnified party, but also the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, as

10



--------------------------------------------------------------------------------



 



well as any other relevant equitable considerations. No indemnified party guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any indemnifying party
who was not guilty of such fraudulent misrepresentation, and the liability for
contribution of each Holder of Registrable Securities will be in proportion to
and limited in all events to the net amount received by such Holder from the
sale of Registrable Securities pursuant to such registration statement.
     Section 6. Market Stand-Off Agreement. Each Holder hereby agrees that it
shall not, to the extent requested by the Company or an underwriter of
securities of the Company, directly or indirectly sell, offer, pledge, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell (including without limitation any short sale), grant any
option, right or warrant for the sale of or otherwise transfer or dispose of any
Registrable Securities (other than to donees or partners of the Holder who agree
to be similarly bound) within seven days prior to and for up to 90 days
following the effective date of a registration statement of the Company filed
under the Securities Act or the date of an underwriting agreement with respect
to a firm commitment underwritten public offering of the Company’s securities
(the “Stand-Off Period”); provided, however, that:
          a. with respect to the Stand-Off Period, such agreement shall not be
applicable to the Registrable Securities to be sold on the Holder’s behalf to
the public pursuant to such registration statement;
          b. all executive officers and directors of the Company then holding
Common Stock of the Company shall enter into similar agreements for not less
than the entire time period required of the Holders hereunder;
          c. the Company shall use commercially reasonable efforts to obtain
similar agreements from each 5% or greater shareholder of the Company for not
less than the entire time period required of the Holders hereunder; and
          d. the Holders shall be allowed any concession or proportionate
release allowed to any (i) officer, (ii) director or (iii) other 5% or greater
shareholder of the Company that entered into similar agreements.
     In order to enforce the foregoing covenant, the Company shall have the
right to place restrictive legends on the certificates representing the
Registrable Securities subject to this Section 6 and to impose stop transfer
instructions with respect to the Registrable Securities and such other Common
Stock of each Holder (and the Common Stock or securities of every other person
subject to the foregoing restriction) until the end of such period.
     Section 7. Covenants Relating To Rule 144. The Company covenants that it
will file in a timely manner any reports required to be filed by it under the
Securities Act and the Exchange Act and that it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable Holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such rule may be amended from time to time or
(b) any similar rule or regulation hereafter adopted by the Commission. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.
     Section 8. Miscellaneous.

11



--------------------------------------------------------------------------------



 



          a. Termination; Survival. The rights of each Holder other than Baird
under this Agreement shall terminate upon the earlier of (i) the date that all
of the Registrable Securities held by such Holder cease to be Registrable
Securities, and (ii) the later of (A) three months following the date on which
Lubar is no longer and “affiliate” for purposes of Rule 144 under the Securities
Act, and (B) three years from the date of this Agreement; provided, however,
that the rights of Baird under this Agreement shall terminate upon the earlier
of (i) the date that all of the Registrable Securities held by Baird cease to be
Registrable Securities, and (ii) three years from the date of this Agreement.
Notwithstanding the foregoing, the obligations of the parties under Section 5
hereof and paragraphs (d), (e) and (g) of this Section 8 shall survive the
termination of this Agreement.
          b. Expenses. All Registration Expenses incurred in connection with any
Shelf Registration under Section 2 hereof shall be borne by the Company, whether
or not any registration statement related thereto becomes effective.
          c. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to each of the other parties.
          d. Applicable Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the choice of law provisions thereof. The parties consent to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York in connection with any civil action concerning any
controversy, dispute or claim arising out of or relating to this Agreement, or
any other agreement contemplated by, or otherwise with respect to, this
Agreement or the breach hereof, unless such court would not have subject matter
jurisdiction thereof, in which event the parties consent to the jurisdiction of
the State of New York. The parties hereby waive and agree not to assert in any
litigation concerning this Agreement the doctrine of forum non conveniens.
          e. Waiver Of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
          f. Prior Agreement; Construction; Entire Agreement. This Agreement,
including the exhibits and other documents referred to herein (which form a part
hereof), constitutes the entire agreement of the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
between the parties, and all such prior agreements and understandings are merged
herein and shall not survive the execution and delivery hereof.
          g. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or
sent, postage prepaid, by registered, certified or express mail or reputable
overnight courier service or by telecopier and shall be deemed given when so
delivered by hand or, if mailed, three days after mailing (one Business Day in
the case of express mail or overnight courier service), addressed as follows:

     
If to the Holder:
  To the address indicated for such Holder in Schedule 1 hereto.

12



--------------------------------------------------------------------------------



 



     
If to the Company:
  Cogdell Spencer Inc.
 
  4401 Barclay Downs Drive
 
  Suite 300
 
  Charlotte, North Carolina 28209-4670
 
  Attention: Frank Spencer
 
  Tel: (704) 940-2900
 
  Fax: (704) 940-2959
 
   
 
  with a copy to:
 
   
 
  Clifford Chance US LLP
 
  31 West 52nd Street
 
  New York, New York 10019
 
  Attention: Jay L. Bernstein
 
  Facsimile: 212-878-8375

          h. Transfers. Any Holder may sell, transfer, convey or assign (each a
“Transfer”) some or all of the Registrable Securities held thereby at any time
and, in connection with any such Transfer, may assign the registration and other
rights set forth in this Agreement with respect to the Registrable Securities so
Transferred to the transferee or assignee in such Transfer; provided, however,
that in connection with any Transfer, the Registrable Securities to be
Transferred shall either (i) have a Market Value at the time of such Transfer of
at least $5,000,000, or (ii) be in amount not less than 50% of the total number
of OP units issued to the transferring Holder pursuant to its Contribution
Agreement (which amount for Baird shall be not less than 50% of the aggregate
amount of all OP units held by any Persons affiliated with Baird, and which
amount for Lubar shall be not less than 50% of the aggregate amount of all OP
units held by any Persons affiliated with Lubar); provided, further, that such
transferee or assignee of such rights, as a condition to the effectiveness of
such Transfer, shall have executed a counterpart to this Agreement in which such
transferee or assignee agrees to be treated and bound hereunder as a “Holder,”
whereupon such transferee or assignee shall have the benefits of, and shall be
subject to the obligations contained in, this Agreement as if such transferee or
assignee was originally included in the definition of a “Holder” herein and had
originally been a party hereto and, upon receipt of such executed counterpart,
the Company shall amend Schedule 1 hereto to reflect such Transfer and the
related transfer or assignment of the registration and other rights hereunder
with respect to such Registrable Securities.
          i. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may assign
its rights or obligations hereunder to any successor to the Company’s business
or with the prior written consent of Holders of a majority of the then
outstanding Registrable Securities. Notwithstanding the foregoing, no assignee
of the Company shall have any of the rights granted under this Agreement until
such assignee shall acknowledge its rights and obligations hereunder by a signed
written agreement pursuant to which such assignee accepts such rights and
obligations.
          j. Headings. Headings are included solely for convenience of reference
and if there is any conflict between headings and the text of this Agreement,
the text shall control.
          k. Amendments and Waivers. The provisions of this Agreement may be
amended or waived at any time only by the written agreement of the Company and
the Holders of a majority of the Registrable Securities; provided, however, that
the provisions of this Agreement may not be amended or waived without the
consent of the Holders of all the Registrable Securities adversely affected by
such

13



--------------------------------------------------------------------------------



 



amendment or waiver if such amendment or waiver adversely affects a portion of
the Registrable Securities but does not so adversely affect all of the
Registrable Securities; provided, further, that the provisions of the preceding
provision may not be amended or waived except in accordance with this sentence.
Any waiver, permit, consent or approval of any kind or character on the part of
any such Holders of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each Holder of Registrable Securities and the Company.
          l. Interpretation; Absence of Presumption. For the purposes hereof,
(i) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Section,
paragraph or other references are to the Sections, paragraphs, or other
references to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified, (iv) the word “or” shall not be exclusive and (v)
provisions shall apply, when appropriate, to successive events and transactions.
          This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instruments to be drafted.
          m. Severability. If any provision of this Agreement shall be or shall
be held or deemed by a final order by a competent authority to be invalid,
inoperative or unenforceable, such circumstance shall not have the effect of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable, but this Agreement shall be construed as if such
invalid, inoperative or unenforceable provision had never been contained herein
so as to give full force and effect to the remaining such terms and provisions.
          n. Specific Performance; Other Rights. The parties recognize that
various other rights rendered under this Agreement are unique and, accordingly,
the parties shall, in addition to such other remedies as may be available to
them at law or in equity, have the right to enforce the rights under this
Agreement by actions for injunctive relief and specific performance.
          o. Further Assurances. In connection with this Agreement, as well as
all transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be performed
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions and covenants contemplated by this Agreement.
          p. No Waiver. The waiver of any breach of any term or condition of
this Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.
[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

                  COGDELL SPENCER INC.,         a Maryland corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

15



--------------------------------------------------------------------------------



 



         
 
  [HOLDERS]:    
 
       
 
       
 
       
 
       

16



--------------------------------------------------------------------------------



 



Schedule 1
THE HOLDERS

      Name of the Holder   Address of the Holder
David R. Anderson
  5132 Spring Ct, Madison WI 53705
Edward D. Anderson
  6662 Greenbriar Rd, Middleton WI 53562
Charles H. Auerbach
  710 Dartmouth Ave, Silver Spring, MD 20910
Baird Capital Partners III Limited Partnership
  777 East Wisconsin Avenue, PO Box 0672, Milwaukee, WI 53201
BCP III Affiliates Fund Limited Partnership
  777 East Wisconsin Avenue, PO Box 0672, Milwaukee, WI 53201
BCP III Special Affiliates Fund Limited Partnership
  777 East Wisconsin Avenue, PO Box 0672, Milwaukee, WI 53201
Alan D. Beckner
  4751 Thomasville Rd, Chapmansboro, TN 37035-5005
James Brownsmith
  2410 Highbrooke Trl, Duluth GA 30097
Paul R. Clark
  7850 Donnehan Rd, Indianapolis IN 46217
Timothy Erdman
  3226 Lake Mendota Dr, Madison WI 53705
Douglas A. Furry
  7920 Serene Ct, Cross Plains WI 53528
Allen E. Hadden
  2611 Tanglewood Blvd, Pottsboro TX 75076
Brian L. Happ
  343 Ruth Drive, Jefferson WI 53549
Kurtis M. Helin
  5934 Woods Edge Road, Madison WI 53711
Roger L. Herritz
  2581 Oak View Court, Fitchburg WI 53711
John L. Hetland
  465 CTH-MM, Brooklyn WI 53521
Julia A. Houck
  5912 Hammersley Road, Madison WI 53711
Thomas Jeffries
  2913 Dover Lane, T2, Falls Church VA 22042

17



--------------------------------------------------------------------------------



 



      Name of the Holder   Address of the Holder
Patricia LaForge
  613 Ondossagon Way, Madison WI 53719
James A. Lawrimore
  2537 Avalon Drive, Lewisville TX 75056
Ralph W. Lomma
  6137 Bendcreek Lane, Braselton GA 30517
Lubar Capital, LLC
  700 N. Water Street, Milwaukee, WI 53202
Stephen J. Mason
  6733 Harvest Hill Rd, Madison WI 53711
David R. Miller
  7429 Old Sauk Road #304, Madison WI 53717
Kenneth N. Missler
  1424 Rio Grande Drive, Allen TX 75013
Jeffrey L. Nicholas
  2710 Owens Road, Brookeville MD 20833
William L. Peel, Jr.
  PO Box 635, Weimar, TX 78962
Steven C. Peterson
  18614 Autumn Breeze Drive, Spring, TX 77379
Thomas G. Platz
  319 Fuller St., Columbus WI 53925
Jennifer L. Pliskie
  6426 Shady Bend Road, Verona WI 53393
Scott A. Ransom
  7534 Red Fox Trail, Madison WI 53717
Gregg F. Redfern
  462 Linden Street, Verona WI 53593
Scott R. Saunders
  1120 Cohiba Ct, Verona WI 53593
Clark J. Solowicz
  320 Westridge Parkway, Verona WI 53593
John R. Stone
  73 Grandwater Drive, Suwanee GA 30024
Mark A. Trotter
  5590 Huntingwood Way, Waunakee WI 53597
Laura M. Wallenfang
  5102 Sunrise Ridge Tr, Middleton WI 53562
Ronald J. Wanke
  8240 Scott Road, Cross Plains WI 53528
Steven L. Wolters
  1718 Shady Point Drive, Verona WI 53593
Eli E. Woyke
  6751 Black Cherry Lane, Middleton WI 53562

18